Appeals by the defendant from two judgments of the Supreme Court, Kings County (Rivera, J., at trial and sentencing; Tomei, J., at hearing), both rendered February 24, 1994, convicting him of robbery in the first degree (two counts) under Indictment No. 3554/93, upon a jury verdict, and robbery in the first degree under Indictment No. 7554/93, upon his plea of guilty, and imposing sentences. Justice Krausman has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the judgments are affirmed.
The defendant’s contention that the court should have instructed the jury that evidence of guilt with regard to one criminal incident could not be considered evidence of guilt as to the other incident (see, 1 CJI[NY] 5.39, at 239) was not preserved for appellate review (see, CPL 470.05 [2]; People v Drake, 204 AD2d 479; People v Davis, 195 AD2d 605). In any event, in light of the overwhelming evidence of guilt with regard to each incident, the court’s failure to so charge is harmless error (see, People v Crimmins, 36 NY2d 230; People v Lyde, 98 AD2d 650).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s additional contention is unpreserved for appellate review (see, People v Utley, 45 NY2d 908, 910; People v Udzinski, 146 AD2d 245) and, in any event, is without merit. Altman, J. P., Krausman, Goldstein and McGinity, JJ., concur.